


Exhibit 10.10

 

[g17692kgi001.jpg]

 

December 18, 2008

 

Mitchell J. Pulwer

2609 Houston Branch Road

Charlotte, NC 28273

 

Dear Mitch:

 

Due to recent changes in federal tax law, the severance provision in your
April 4, 2006, offer letter must be revised to be made compliant with
Section 409A of the Internal Revenue Code.  Please sign where indicated below to
acknowledge that your offer letter shall be amended hereby to provide that all
severance payments to which you may become entitled pursuant thereto will paid
in 9 monthly installments immediately following your “involuntary separation
from service” without cause (as defined in Treasury Regulation 1.409A-1(n)(1)).

 

Please acknowledge your acceptance of this amendment by signing below and
returning this letter to me.  If you have any questions regarding this required
amendment, please do not hesitate to contact me.

 

Regards,

 

 

/s/ John O’Malley

 

 

 

Name:

John O’Malley

 

Title:

VP Human Resources

 

 

Polypore International, Inc.

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

/s/ Mitchell J. Pulwer

 

Mitchell J. Pulwer

 

Date: Dec. 18, 2008

 

 

--------------------------------------------------------------------------------
